       Case 2:20-cv-02522-SAC Document 12 Filed 12/02/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                      Plaintiff,

vs.                                           Case No. 20-2522-SAC

JAY ARMBRISTER, et al.,

                      Defendants.


                                O R D E R

      This case has been removed to this court.       Plaintiff, pro se,

is an inmate at the Douglas County Jail and his allegations concern

events in the jail.       On October 28, 2020, the court screened

plaintiff’s complaint and directed plaintiff to show cause by

November 23, 2020, why this case should not be dismissed or, in

the alternative, file a proposed amended complaint.           Doc. No. 6.

Plaintiff filed an amended complaint which is now before the court

for screening pursuant to 28 U.S.C. § 1915A.          Plaintiff has also

filed a motion for preliminary injunction (Doc. No. 9) with a

memorandum in support – Doc. No. 11.         The parties and/or counsel

should be familiar with the court’s screening standards. See Jones

v. Board of Commissioners of Douglas County, Case No. 20-2363,

Doc. No. 98 at pp. 2-4.

      Plaintiff names the following defendants in his complaint:

Jay Armbrister, Gary Bunting, Chance Rieling, Corey Robinson, and


                                    1
         Case 2:20-cv-02522-SAC Document 12 Filed 12/02/20 Page 2 of 5




“Officer Garcia.” The court shall number and summarize plaintiff’s

claims    in    the    amended    complaint       as     follows:     1)    defendants

negligently failed to enforce a mandate not to watch fights on

television; 2) Officer Garcia, the head of classification, in June

2020 moved plaintiff from a minimum to a medium level where

plaintiff was involved in a fight in July 2020; 3) that defendant

Roberson    “acted         carelessly    and    negligently”    when       he   observed

arguing and a fight between plaintiff and an inmate named Turner,

but failed to order the inmates to lockdown or tried to stop the

fight;     4)   that       “officials”    negligently        placed    plaintiff,      a

mentally ill plaintiff, with more dangerous convicted inmates; 5)

that defendant Rieling solicited an inmate to assault plaintiff in

January     2020      in    retaliation        against     plaintiff’s      filing    of

lawsuits;1 6) that defendant Rieling threatened plaintiff with

punishment for donating used newspapers for other inmates to read;

and 7) that defendant Armbrister failed to fire Rieling and

Roberson and negligently failed to retrain all the jail’s officers.

      The court finds that plaintiff’s claims fail to state a

plausible federal law violation for the following reasons.                       First,

plaintiff’s negligence claims fail to state a federal cause of

action.    Plaintiff’s federal claims are brought under 42 U.S.C. §

1983 which authorizes civil lawsuits against persons acting under



1 Plaintiff does not assert that the inmate allegedly solicited by Rieling
actually assaulted plaintiff.

                                           2
        Case 2:20-cv-02522-SAC Document 12 Filed 12/02/20 Page 3 of 5




color of state law for violations of constitutional rights or

rights under federal law.        It is well-established that negligence

does not support a claim for a § 1983 violation.             See Kingsley v.

Hendrickson, 576 U.S. 389, 396 (2015); Rost ex rel. K.C. v.

Steamboat Springs RE-2 School Dist., 511 F.3d 1114, 1126 (10th Cir.

2008); Darr v. Town of Telluride, Colo., 495 F.3d 1243, 1257 (10th

Cir. 2007).       Therefore, claims 1, 2, 3, 4, and 7 fail to state a

federal claim for relief.

       Second, to allege an unconstitutional failure to prevent

harm, plaintiff must allege facts showing an officer’s act or

omission that was objectively, sufficiently serious and resulted

in    the   denial   of    the   minimal   civilized   measure    of    life’s

necessities.      Farmer v. Brennan, 511 U.S. 825, 834 (1994).              Also,

the prison official must have a sufficiently culpable state of

mind, i.e., deliberate indifference to an inmate’s health and

safety.     Id.    Plaintiff has failed to allege facts showing that

defendants involved in claims 1, 2, 4, 5 and 7 participated in

actions or omissions which objectively led to a serious risk of

harm to plaintiff or denied him the minimal civilized measure of

life’s necessities.        Plaintiff is not constitutionally entitled to

a    particular    classification     level   inside   the   jail.      Prison

administrators       are   accorded   “wide-ranging     deference      in     the

adoption and execution of policies and practices that in their

judgment are needed to preserve internal order and discipline and

                                       3
        Case 2:20-cv-02522-SAC Document 12 Filed 12/02/20 Page 4 of 5




to maintain institutional security.”                Bell v. Wolfish, 441 U.S.

520, 547 (1979).        This discretion extends “to housing in general

and cell assignments in particular.”               Quick v. Mann, 170 Fed.Appx.

588, 590 (10th Cir. 2006).

       Third, plaintiff’s claims 3, 5, 6 and 7 regarding a failure

to protect, retaliation, and failure to train are also deficient,

as explained in the court’s previous screening order (Doc. No. 6,

pp. 2-3), because they are stated in a conclusory fashion without

the    factual    detail   necessary     to    describe    a   plausible   claim.

Plaintiff’s allegations indicate that defendant Roberson forced a

stop to the fight with Turner when plaintiff called for help. Doc.

No. 8, p. 4.      Plaintiff alleges no facts indicating that defendant

Rieling knew of and was retaliating against plaintiff’s legal

filings, or that this inhibited plaintiff’s access to the courts.

And,    plaintiff      fails    to   allege   facts    showing   that   the   used

newspaper policy was unconstitutional whether it was properly

promulgated       or   merely    enforced     in    accordance   with   defendant

Rieling’s desires. See Jones v. Board of County Commissioners,

2020 WL 6134261 *5 (D.Kan. 10/19/2020)(no constitutional right to

free newspapers, citing cases).

       As discussed above, plaintiff’s amended complaint fails to

state a federal claim for relief.                  Ordinarily, when only state

claims remain, the court will dismiss the state claims without

prejudice.       U.S. v. Botefuhr, 309 F.3d 1263, 1273 (10th Cir. 2002).

                                         4
      Case 2:20-cv-02522-SAC Document 12 Filed 12/02/20 Page 5 of 5




In a properly removed case, the court may remand a case back to

state court when the federal claims are eliminated, or dismiss the

state law claims without prejudice.        Schwab v. Ingels, 2020 WL

2037049 *10 (D.Kan. 4/28/2020); Howard v. Burlington Coat Factory,

LLC, 2007 WL 2746784 *3 (D.Kan. 9/20/2007).       Since this case is in

its earliest stages, the court shall dismiss plaintiff’s state

claims without prejudice.      This action renders moot plaintiff’s

motion for preliminary injunction.

     In conclusion, the court shall dismiss the federal claims in

this case because plaintiff has failed to state a federal claim

for relief.   The court shall dismiss any state law claims without

prejudice.    Plaintiff’s for a preliminary injunction or temporary

restraining order (Doc. No. 9) is denied as moot.          Upon entry of

judgment in accordance with this order, this case shall be closed.

     IT IS SO ORDERED.

     Dated this 2nd day of December 2020, at Topeka, Kansas.



                           s/Sam A. Crow___________________________
                           U.S. District Senior Judge




                                   5
